*267Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Issac Cole, Jr., appeals the district court’s order denying his motion to reconsider the denial of his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). As we have recognized, however, a district court has no authority to grant a motion to reconsider its previous order denying a 3582(c) motion. United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.